Name: 87/499/EEC: Council Decision of 5 October 1987 introducing a communications network Community programme on trade electronic data interchange systems (TEDIS)
 Type: Decision
 Subject Matter: information and information processing;  research and intellectual property;  communications
 Date Published: 1987-10-08

 Avis juridique important|31987D049987/499/EEC: Council Decision of 5 October 1987 introducing a communications network Community programme on trade electronic data interchange systems (TEDIS) Official Journal L 285 , 08/10/1987 P. 0035 - 0037*****COUNCIL DECISION of 5 October 1987 introducing a communications network Community programme on trade electronic data interchange systems (TEDIS) (87/499/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas the Community has, in particular, as its task, by establishing a common market and progressively approximating the economic policies of Member States, to promote throughout the Community a harmonious development of economic activities and closer relations between the States belonging to it; Whereas, when they met in Stuttgart, Athens and Fontainebleau, the Heads of State or of Government emphasized the importance of telecommunications as a vital driving force for economic growth and social development; Whereas the European Parliament, in evaluating the situation and development of telecommunications, emphasized the key role of the latter in the future political, social and economic development of the Community (debates of the European Parliament on telecommunications 1983, Leonardi report, Albert and Ball report of 1982); Whereas, on 17 December 1984, the Council approved the main features of a Community policy on telecommunications, including the aim of improving advanced telecommunications services and networks through Community projects; Whereas the telecommunications sector is of great economic importance as regards both its own industrial activities and its contribution to efficient information interchange throughout the Community; Whereas there are specific aspects to information technology standards and the work needed to produce them; whereas this is the case in particular as regards: - the complexity of the technical specifications and the precision needed for data interchange and systems inter-operability, - the urgent need for standards in order to prevent totally incompatible (trade) electronic data interchange systems being developed, - the need to ensure that international standards are implemented on a basis that makes them credible for practical use; Whereas a general programme of information technology and telecommunications standardization is being implemented; Whereas Council Decision No 87/95/EEC of 22 December 1986 on standardization in the field of information technology and telecommunications (3) is intended to establish in those sectors a general framework for drawing up standards or common technical specifications so as to facilitate information exchange throughout the Community by breaking down the barriers created by the incompatibilities that stem from the absence of standards or their lack or precision; Whereas, under the CD project and under the CADDIA programme (1), action is to be taken to ensure close cooperation with commercial and industrial interest so as to provide appropriate communications and information exchange interfaces between commercial and industrial systems and those of customs administrations; Whereas the abovementioned objective can be achieved only through the establishment of close cooperation between commercial and industrial interests in different industries so as to ensure the necessary compatibility of trade electronic data interchange systems; Whereas the CD project requires that consideration be given to the aspects concerning the security, protection and privacy of data in respect of imports, exports and intra-Community trade supplied to, held by, or in the course of transmission between the Commission, customs administrations and commercial circles; Whereas the above questions form part of a much wider issue, the protection of information in the context of trade electronic data interchange between information systems, and whereas it is essential to ensure consistency between the measures taken and the CD project and those implemented in the industrial context; Whereas the Commission's White Paper on completing the internal market underlines the importance of the development of new cross-border services and the part that telecommunications networks based on common standards can play in creating a market free of obstacles at Community level; Whereas there are guidelines contained in the Green Paper of 30 June 1987 on the development of the common market for telecommunications services and equipment; Whereas trade electronic data interchange can increasingly help to strengthen the competitiveness of European companies in manufacturing and services; Whereas there is at present a rapid increase in public and private efforts at both national and international level to bring into service within companies, groups and industries trade electronic data interchange systems that are not compatible with each other; Whereas the diverse and piecemeal approaches to trade electronic data interchange adopted within a country or more generally a firm, group of firms or industry are likely to lead to the establishment of incompatible systems unable to communicate with each other and to prevent both users and suppliers of equipment and services from benefiting to the full from the advantages offered by the development of trade electronic data interchange; Whereas, to ensure that these trade electronic data interchange systems be able to communicate, it is necessary to adopt a programme containing an initial set of activities of common interest needed for the coordinated development of trade elctronic data interchange and a further set of activities more closely linked to sectoral projects so as to attempt to solve in a coordinated fashion the common problems encountered during their development; Whereas initially it is necessary to carry out activities and studies so as to establish and develop the conducive conditions necessary for the coordinated development of trade electronic data interchange; Whereas, in the light of the results and experience obtained, it will be necessary to define the aims and details of a possible second phase offering support for pilot projects and continuing some of the activities that have been started; Whereas the Treaty has not provided the necessary powers to this end, other than those of Article 235, HAS DECIDED AS FOLLOWS: Article 1 A communications network Community programme on trade electronic data interchange systems (TEDIS) in trade, industry and administration , hereafter referred to as the 'programme', is hereby set up. Article 2 The programme shall be implemented in accordance with this Decision. It shall cover a period of two years. Article 3 The aims of the programme are: 1. coordination at Community level of work going on in the various Member States on the development of trade electronic data interchange systems: 2. to alert potential users; 3. to alert European hardware and software manufacturers to the opportunities offered by electronic data interchange; 4. logistic support for European sectoral groups; 5. consideration of the specific requirements of trade electronic data interchange within Member States and between the Member States and the Community in telecommunications and standardization policies; carrying-out of preparatory work for that purpose; 6. help in the setting-up of conformance testing centres for software and hardware used in trade electronic data interchange systems; 7. to seek solutions to legal problems that might inhibit the development of trade electronic data interchange and to see to it that restrictive telecommunications regulations cannot hamper the development of trade electronic data interchange; 8. to study security requirements for trade electronic data interchange systems so as to guarantee confidentiality of messages transmitted; 9. to study specific problems caused by the multiplicity of languages in the Community and, to this end, to examine the possibility, for the purposes of multilingualism, of using the results obtained or expected under the machine translation programmes Systran and Eurotra; 10. to study the advisability of promoting the development of the specialized software needed for trade electronic data interchange; 11. to list existing or potential sectoral projects on trade electronic data interchange and to make a comparative analysis of them; 12. identification of special requirements emerging during the implementation of trade electronic data interchange systems that could be met more easily with Community assistance; 13. to make a particular study of the assistance that could be given to small and medium-sized businesses to help them to take an active part in trade electronic data interchange; 14. to give thought to possible support for pilot projects the gradual implementation of which would be likely to encourage solutions, capable of being generalized, to problems of common interest encountered by most trade electronic data interchange systems. Article 4 The programme shall be implemented in coordination with the existing or planned policies and activities in the Community on telecommunications, the information market, standardization and multilingualism, and in particular with the CADDIA programme and the CD project, so as to ensure the necessary interaction with the specific requirements of trade electronic data interchange. Article 5 Contracts for the programme shall be concluded with enterprises, including small and medium-sized enterprises, research establishments and other bodies established in the Community. Article 6 1. The Community shall contribute to the programme within the limits of the appropriations entered each year for that purpose in the general budget of the European Communities. 2. The amount estimated necessary to cover the Community's contribution to the carrying-out of the programme is 5,3 million ECU for the duration of the programme. Article 7 The Commission shall see to it that the programme is carried out satisfactorily and shall take the appropriate implementing measures. Article 8 The Commission shall submit to the Council by 1 January 1990 at the latest a report on the execution of the work defined in this Decision and if necessary, a proposal for further measures. Article 9 This Decision shall take effect on 1 January 1988. Done at Luxembourg, 5 October 1987. For the Council The President N. WILHJELM (1) OJ No C 246, 14. 9. 1987, p. 92. (2) OJ No C 105, 21. 4. 1987, p. 1. (3) OJ No L 36, 7. 2. 1987, p. 31. (1) OJ No L 33, 8. 2. 1986, p. 28.